DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/NO2017/050195 filed on July 18, 2017.
An amendment was filed by the applicant on June 28, 2022.
Claims 4, 8, 13-16, 18, 20, 22 and 29 have been cancelled.
Claim 31 has been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9-12, 17, 19, 21, 24 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paris (US 5,213,172).
Paris discloses the same vehicle for carrying at least one module along an elongate body as claimed, as shown in Figures 1-8f, said vehicle being comprised of an elongate support structure or body, defined as Part #1, having a fixed length that is configured to carry at least one module in the form of a maintenance module having equipment to wash insulator chains, as described in lines 9-25 of column 1, said vehicle being configured to hold said elongate support structure away from an elongate body or upright, defined as Part M, as shown in Figure 1, and a translation mechanism that is connected to said elongate support structure, as shown in Figure 1, for causing said vehicle to translate along said elongate body or upright, said translation mechanism being further comprised of at least two translation members, defined as Parts #3 and 4, each including a hand or gripper and being movable relative to said elongate support structure in an axial direction parallel to said elongate body or upright, as shown in Figure 1, where said vehicle is configured to translate along said elongate body or upright by moving one of said grippers while the other of said grippers is engaged with said elongate body or upright at all times, as shown in Figures 3a-g.  Said elongate body or upright is a tubular body, as shown in Figure 1.  Said vehicle is configured to pass a protuberance, defined as Part T, on said elongate body or upright, as shown in     Figure 1.  Said translation members are each further comprised of a mount or slide, defined as Part #7, an arm, defined as Part #5, that is connected to said mount by a rotatable hinge, defined as Part #6, and a gripper or hand, defined as Parts #3 and 4.  Said vehicle also includes at least one guide assembly, defined as Part #2, in the form of a sensor for aligning said vehicle with respect to said elongate body or upright, as shown in Figure 1, where said at least one guide assembly is disposed separate from said translation mechanism, as shown in Figure 1.  Said at least one guide assembly is also configured to pass said protuberance on said elongate body or upright, as shown in Figure 1.
Paris also discloses a method of performing an operation on an elongate body or upright using a vehicle, as shown in Figures 1-8f, said method including the step of performing at least one maintenance operation on said elongate body or upright using at least one maintenance module that is carried by said elongate support structure, as described in lines 9-25 of column 1.

Allowable Subject Matter
Claims 2, 3, 5, 23, 25-28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on June 28, 2022 regarding claims 1, 6, 7, 9-12, 17, 19, 21, 24 and 30 have been fully considered but they are not persuasive.
The applicant argues that the climbing robot as disclosed by Paris (US 5,213,172) does not disclose all of the features of the vehicle for carrying at least one module along an elongate body as claimed by the applicant.
In response to the applicant’s argument, Paris discloses a robot or vehicle for climbing a trestle structure with maintenance equipment, said vehicle being comprised of an elongate support structure (1) that is configured to carry at least one module, specifically a maintenance module that carries equipment for washing insulator chains that are supported by said trestle structure, where said vehicle is configured to hold said elongate support structure (1) away from a tubular elongate body (M) of said trestle structure, and is also configured with a translation mechanism that is connected to said elongate support structure (1) so as to cause said vehicle to translate upwards or downwards along said tubular elongate body (M).  Said translation mechanism includes at least two translation members (3, 4) that each include a hand or gripper that is movable relative to said elongate support structure (1) in an vertical direction parallel to said tubular elongate body (M), where one of said hands or grippers is engaged with said tubular elongate body (M) at all times.  Said vehicle further includes at least one guide assembly (2) with a sensor for aligning said vehicle with respect to said tubular elongate body (M).
The applicant is reminded that independent claim 1 does not disclose that said vehicle for carrying at least one module, specifically a maintenance module, actually performs maintenance with said maintenance module.  Claim 1 only discloses that said vehicle carries a maintenance module along an elongate body.  The maintenance module is disclosed as being configured to perform a maintenance operation on an elongate body, not said vehicle.
The applicant is also reminded that the trestle structure of an electric line pole supports insulator chains that are mounted at the top of said trestle structure, and are thus considered by the examiner to be part of said electric line pole.  The vehicle as disclosed by Paris carries maintenance equipment for washing said insulator chains, which are supported by or on said electric line pole.
The examiner agrees with the applicant that the robot or vehicle as disclosed by Paris does not perform any maintenance with said maintenance module while climbing said tubular elongate body (M) of said trestle structure.  Said robot or vehicle is only a delivery vehicle for said maintenance module.  Thus, new claim 31 as disclosed by the applicant contains allowable subject matter.
The robot or vehicle as disclosed by Paris shows all of the features of the vehicle for carrying at least one module along an elongate body as presently claimed by the applicant.  Therefore, for the reasons given above, the rejection of claims 1, 6, 7, 9-12, 17, 19, 21, 24 and 30 is deemed proper and is not withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








July 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617